t c memo united_states tax_court resource management foundation petitioner v commissioner of internal revenue respondent docket no 23090-96xx filed date william j tully an officer for petitioner kirk m paxson for respondent memorandum opinion laro judge petitioner petitioned the court to declare whether petitioner qualifies for exempt status under sec_501 see sec_7428 the parties dispute whether petitioner meets the operational_test of sec_1 c -1 income_tax regs we hold it does not unless otherwise stated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background we decide this case on the basis of the entire administrative record see rule b which is incorporated herein by this reference petitioner's mailing address was in ontario california when its petition was filed william j tully is a promoter of tax-exempt entities he organized a corporation named resource network foundation petitioner herein petitioner's officers are mr tully vice president david lira president salvador lira vice president elizabeth a miller secretary and marilyn stewart vice president david lira salvador lira and mr tully serve as directors on petitioner's board mr tully filed articles of incorporation for petitioner with the nevada secretary of state and he prepared bylaws for petitioner the articles state that petitioner's primary purpose is to provide vocational enhancement programs the bylaws state that petitioner's primary purpose is that set forth in the articles the bylaws further state that nothing herein contained shall be construed to prevent any director from receiving compensation_for services to the corporation rendered in a capacity other than director on date petitioner filed with the commissioner a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code application in which it sought recognition as a tax-exempt_entity the application reported that petitioner's activities were a school college trade school etc other student aid and job training counseling or assistance the information that petitioner provided to the commissioner on and with the application was vague as to the specifics of these activities the application indicated that petitioner had not currently begun any activity except for organizational activities as to sources of financial support the application stated at the present time this organization does not have any procedure for the generation of income other than a direct donations from the general_public at large b larger sums from various fund raising activities c a possible thrift store type of opera-- tion and d donations of property both personal and real which can be turned into cash and e various others as may be recommended and implemented by the organization on date the commissioner mailed petitioner a letter seeking clarification of the information that it had provided him on and with the application the letter specified the information that the commissioner needed to rule on petitioner's request for exempt status and listed the name and phone number of a person at the internal_revenue_service to contact with any questions on date the commissioner received a response to his letter the response which was written by mr tully gave vague answers to the questions set forth in the commissioner's letter and did not explain in detail petitioner's proposed activities or operation on date the commissioner mailed petitioner another letter seeking specificity as to petitioner's organization activities and operation the letter explained that the commissioner needed specific information before he could rule that petitioner was exempt from taxation under sec_501 the letter citing and quoting revproc_90_27 sec_5 1990_1_cb_514 states that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be reguired before a ruling or determination_letter will be issued emphasis added in the letter the letter asked for specific information that the commissioner needed to rule on petitioner's request for exemption and listed the name and phone number of the person at the internal_revenue_service to contact with any questions on date petitioner responded to the commissioner's letter of date this response was no more informative than the prior response as to the specifics of petitioner's organization activities or operation the latest response repeated many of the statements set forth on the prior response on date the commissioner issued to petitioner a 30-day_letter reflecting the commissioner's determination that petitioner did not qualify under sec_501 because it failed the operational_test of sec_1 c -l1 c income_tax regs on date petitioner notified the commissioner that it was appealing that determination and approximately months after that mr tully met with one of the commissioner's appeals officers to discuss petitioner's case on or about date petitioner filed with the commissioner a second form_1023 petitioner's second form_1023 stated that the primary purpose of the foundation as stated in its oroginal sic application_for exemption was amended to read as follows the primary purpose of the foundation will be to raise funds for financially strap families living within the immediate area of the foundation's base of operation with all funds being administered by other irs approved c charitable organizations such as the salvation army united way and the catholic church the foundation will limit its currect sic fund raising activities to raising funds directly from its officers directors and their immediate familites sic friends and business associates the second form_1023 did not list specifics as to petitioner's operations including the manner in which petitioner would effect its primary purpose the second form_1023 did not address any safeguards against private_inurement on date the commissioner mailed a letter to petitioner explaining that it had not yet described its operations in sufficient detail the letter set forth four items of information that the commissioner lacked as to petitioner including a definition of the term financially strap as set forth in the second form_1023 by way of an undated letter mr tully responded to the commissioner's letter of date the response was generally vague as to the information sought as to the definition of the term financially strap the letter stated this organization defines the term financially strap as a temporary condition wherein the person or family under consideration is without immediate funds in sufficient amount to provide the very necessities of life for the present day or week at most tt is not to bail out any person or family from their current financial psoition sic rather it is a temporary means of relief that is intended to assist that person or family in their immediate need of foods and or lodging for at least a day or two perhaps a week at the most until they can get on relief or find other assistance if that be the case it is to make sure that the person or persons in question do not have to go hungry over night or not have a safe place to stay included in this immediate need might be considered a doctor appointment for life threatening situations on date the commissioner issued to petitioner a final adverse determination_letter the letter stated our adverse determination was made for the following reason s you did not meet the operational_test under sec_1 c -1 of the income_tax regulations in order to qualify under code sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in that section you did not describe your proposed activities in sufficient detail as required by sec_1 c -1 of the regulations discussion we must decide whether petitioner qualifies for exempt status under sec_501 we have recently decided the same issue adversely to four other entities also formed and represented by mr tully in cases having administrative records virtually identical to the administrative record at hand see share network found v commissioner tcmemo_1999_216 tamaki found v commissioner tcmemo_1999_166 tate family found v commissioner tcmemo_1999_165 larry d bowen family found v commissioner tcmemo_1999_149 in each of those cases we held that the administrative record upon which the case was to be decided did not contain enough evidence to support a finding that the taxpayer met the operational_test of sec_1 c -l c income_tax regs we also noted that each of the taxpayers had failed to prosecute its case properly including the fact that none of the taxpayers had filed a brief as ordered by the court and required by rule or had explained its failure to do so we apply the reasoning of those cases and hold that petitioner fails to qualify for exempt status under sec_5o01 c accordingly decision will be entered for respondent
